Filed 1/4/22 P. v. Valdez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078638

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCN244669)

 IRWIN DWAYNE VALDEZ et al.,

           Defendants and Appellants.


         APPEALS from orders of the Superior Court of San Diego County,
Aaron H. Katz, Judge. Reversed and remanded with directions.
         Athena Shudde, under appointment by the Court of Appeal, for
Defendant and Appellant Irwin Dwayne Valdez.
         Reed Webb, under appointment by the Court of Appeal, for Defendant
and Appellant Adan Valdez.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha
Cortina, and Robin Urbanski, Deputy Attorneys General, for Plaintiff and
Respondent.
      In 2009, Irwin Valdez (Irwin) and Adan Valdez (Adan)1 were both
charged with murder in the same case. Both entered into plea bargains
under the terms of which both appellants pleaded guilty to voluntary

manslaughter (Pen. Code,2 § 192, subd. (a)). Adan stipulated to a term of
15 years in prison. Irwin agreed to a term of 23 years in prison.
      In 2019, Appellants each filed petitions for resentencing under
section 1170.95. The court appointed counsel and received briefing. The
court then denied the petitions, finding convictions for manslaughter were
not eligible for resentencing under section 1170.95.
      Both Appellants have appealed the denial of their resentencing
petitions.
      While this case has been pending, the Legislature enacted Senate Bill
No. 775 (Stats. 2021, ch. 551) (Senate Bill 775) (effective January 1, 2022).
The bill amends section 1170.95 as relevant here, making convictions for
manslaughter obtained as lesser offenses of murder, eligible for resentencing.
Senate Bill 775 was not in effect when the trial court ruled on the petitions.
      After Senate Bill 775 was enacted, we requested and received
supplemental briefs on the effect of the new legislation. The Appellants
contend and the Attorney General agrees, the orders must be reversed, and

the matter remanded to the trial court for an evidentiary hearing.3




1   Since both Appellants have the same last name, we will use their first
names for convenience where appropriate. No disrespect is intended.
2     All further statutory references are to the Penal Code.
3    The facts of the underlying offenses are not relevant to the issues
presented by this appeal. We will omit a statement of facts.

                                       2
                                DISCUSSION
      The Appellants’ appeals were not final as of the effective date of Senate
Bill 775. Thus, the Appellants are entitled to receive the benefits of the new
legislation if they otherwise qualify. (People v. Vieira (2005) 35 Cal.4th 264,
306.) Since the statute had not been enacted when the trial court ruled on
the petitions, we must remand the case to the Superior Court.
      After reviewing the record, the Attorney General also correctly
concedes we should direct the trial court to issue an order to show cause and
to hold an evidentiary hearing as required by section 1170.95.
      Our review of the record and the new legislation convinces us the
parties are correct in their analysis of these appeals. We will reverse and
remand with directions.
                                DISPOSITION
      The orders denying the Appellants’ petitions are reversed. The case is
remanded to the superior court with directions to issue orders to show cause




                                       3
and to conduct evidentiary hearings as required by statute. We express no
opinion as to the correct outcome of such evidentiary hearings.




                                                                  HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




DO, J.




                                      4